DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0272312 A1 to Pinard et al. (“Pinard”) in view of U.S. Patent Publication No. 2014/0095236 A1 to Podgurny et al. (“Podgurny”) and further in view of U.S. Patent Publication No. 2016/0125156 A1 to Mehra et al. (“Mehra”).  
As to claim 1, Pinard discloses a method (Pinard: fig 1-16, [0048, 65]: an event management software system application and platform (EMSSAP) [0048] … systems for managing volunteers, employees and other individuals associated with a task, shift, or other activity [0065] …) comprising:
accessing a user profile associated with a user account (Pinard: fig 13-16, [0079-82]: … user may be associated through one or more accounts and/or profiles … via dashboard … [0079-80]  ), 
the user profile comprising user profile data that includes one or more user attributes (Pinard: fig 13-16, [0079-82]: … user information and/or user profile information may include biometric information (user attributes) … biometric information may be data relating to user characterized by data including their environment, medical condition, ambient environment condition … behavioral characteristics including typing rhythm, gait, voice [0082]);
identifying a set of user roles based on the one or more user attributes (Pinard: fig 6 & 13-16, [0112-158; 179-232]: EMSSAP allows event planned to go to any list, for example staff list, and filter based on answers to custom questions … allows event planner to then select users they want from a filtered list and perform an action such as “add/remove role(s), add/remove qualification(s), add/remove shift(s) and “send communication” … allows for targeted communications to only those users to which it relates [0116] …), 
each role among the set of user roles associated with at least a notification criteria (Pinard: fig 6 & 13-16, [0112-158; 179-232]: …for example, it may be a selection of an option from multiple options via selection or “radio button” [0114] … communication (notification) can be triggered that notifies only users associated with a specific event, at a specific point in time, association with a specific location  … allows for real world real time scenario [0116] …  ).
Pinard did not explicitly disclose causing display of a presentation of the set of user roles within a menu element, the presentation of the set of user roles comprising a radio selection.   
Podgurny discloses causing display of a presentation of the set of user roles within a menu element, the presentation of the set of user roles comprising a radio selection (Podgurny: fig 9-11, [0272-335]: … once a user has logged on to employee management website via portal webpage 1000 (within a menu element) such as fig 11 acts as hub from which employee can view job assignments (causing display of a presentation of the set of user roles) [0307] … from a functional perspective, the user interface presented to employee is made up of individual controls allowing employee to receive information and also communicate information … controls may include action controls that require input from employee to trigger certain event and a button (radio button) is an action control that when “clicked” triggers a certain function [0313] … assignment history table 1112 displays a plurality of records 11131-k (causing display of a presentation of the set of user roles) to employee that are indicative of a job that has been assigned to him or her (see with [0307;313] - causing display of a presentation of the set of user roles within a menu element, the presentation of the set of user roles comprising a radio selection) … records 1113 1-k may be current job assignments or future job assignments displayed in list format [0314] … the graphical user interface comprises control component such as clickable or otherwise activatable screen portion, icon or graphical button that can be activated in order to cause display of additional data fields and/or data elements regarding selected job assignment (see with [0307; 313-314] - presentation of the set of user roles comprising a radio selection) [0318]).
Pinard and Podgurny are analogous art because they are from the same field of endeavor with respect to employee resource management.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Podgurny into the method by Pinard.  The suggestion/motivation would have been to provide improved system and method for employee resource management (Podgurny: [0004]).  
Pinard and Podgurny further disclose receiving a selection of a user role from among the presentation of the set of user roles, within the menu element (Podgurny: fig 6 & 9-11, [172-213; 0272-335]:  fig 11 … in a case where user would like more information about job assignment record 1113(17) (a user role), user would use user operable input (radio button) that would cause to display additional information about that job record “details” [0319] … once job assignment has been communicated to employee … system requires confirmation from employee that job assignment has been acknowledged and accepted … employee communicates acceptance of job [0210] … employee can log on to job assignment website and confirm via web interface (see with [0307; 313-314] - receiving a selection of a user role from among the presentation of the set of user roles, within the menu element)), 
the user role corresponding with a duration that includes a temporal period within a schedule (Podgurny: fig 6 & 9-11, [172-213; 0272-335]: see fig 11 with each assignment 102 and craft 104 (user role) with a start date 106 and end date 108 (corresponding with a duration that includes a temporal period within a schedule) and see fig 13A category 1 craft: conductor (user role) with time duration <3 days (corresponding with a duration that includes a temporal period within a schedule)), 
and a set of notification attributes that define properties of notifications presented to the user account (Podgurny: fig 9-11 & 20, [0272-335; 859-881]: fig 20 … employee profile button 2016 … the contact information may further provide indication of employee’s preferences for being contacted, whether employee prefers to be contacted by phone or email, for example [0866]).
Pinard did not explicitly disclose assigning the notification criteria associated with the user role to the user account for the temporal period that corresponds with the user role within the schedule.   
Mehra discloses assigning the notification criteria associated with the user role to the user account for the temporal period that corresponds with the user role within the schedule (Mehra: fig 2 & 6A-C, [0042-50]: … escalation services re-routes to one or more backup users … when information communicated requires action communicated to different backup role after a predetermined period of time … may be escalated to individual that manually claimed a role for a particular time may/may not correspond with a schedule role [0046]).
Pinard Podgurny and Mehra are analogous art because they are from the same field of endeavor with respect to role-based routing.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Mehra into the method by Pinard and Podgurny.  The suggestion/motivation would have been to provide intelligent role-based routing used in combination with proximity-based notifications (Mehra: [0004]).
As to claim 2, Pinard Podgurny and Mehra disclose wherein the duration includes one or more of: an event based period that comprises at least a termination event (Mehra: fig 2 & 4-8, [0040-59]: fig 2 escalation service re-routes information to one or more back-up users in the event (event based) when no response received from user associated with original role (at least a termination event) or rejects communication (at least a termination event) after predetermined time (an event based period that comprises at least a termination event) [0046]); 
and a location based period that comprises at least a termination location (Mehra: fig 2 & 4-8, [0040-59]: fig 2 escalation service re-routes information to one or more back-up users … alert may be communicated to second user based on role e.g. a charge nurse of the floor (location) at a particular time (a location based period that comprises at least a termination location) [0046] … may identify conflicts and as a result automatically re-route communication, for instance, an on-call surgeon may have an emergency surgery (in surgery- location) and not be able to respond to alerts and system recognizes on-call contact is currently in surgery (a location based period that comprises at least a termination location) and automatically re-route information to a back-up user [0048]).
For motivation, see rejection of claim 1.
As to claim 3, Pinard Podgurny and Mehra disclose wherein the presentation of the set of roles includes a radio selection (Podgurny: fig 9-11, [0272-335]: … once a user has logged on to employee management website via portal webpage 1000 (within a menu element) such as fig 11 acts as hub from which employee can view job assignments (causing display of a presentation of the set of user roles) [0307] … from a functional perspective, the user interface presented to employee is made up of individual controls allowing employee to receive information and also communicate information … controls may include action controls that require input from employee to trigger certain event and a button (radio button) is an action control that when “clicked” triggers a certain function [0313] … assignment history table 1112 displays a plurality of records 11131-k (causing display of a presentation of the set of user roles) to employee that are indicative of a job that has been assigned to him or her (see with [0307;313] - causing display of a presentation of the set of user roles within a menu element, the presentation of the set of user roles comprising a radio selection) … records 1113 1-k may be current job assignments or future job assignments displayed in list format [0314] … the graphical user interface comprises control component such as clickable or otherwise activatable screen portion, icon or graphical button that can be activated in order to cause display of additional data fields and/or data elements regarding selected job assignment (see with [0307; 313-314] - presentation of the set of user roles comprising a radio selection) [0318]).
For motivation, see rejection of claim 1.
As to claims 8-10, see similar rejection to claims 1-3, respectively, where the system is taught by the method.
As to claims 15-17, see similar rejection to claims 1-3, respectively, where the device is taught by the method.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0272312 A1 to Pinard et al. (“Pinard”) in view of U.S. Patent Publication No. 2014/0095236 A1 to Podgurny et al. (“Podgurny”) and further in view of U.S. Patent Publication No. 2016/0125156 A1 to Mehra et al. (“Mehra”) and further in view of U.S. Patent No. 2008/0027783 A1 to Hughes et al. (“Hughes”).

As to claim 4, Pinard Podgurny and Mehra disclose the method of claim 1.
For motivation, see rejection of claim 1.
Pinard did not explicitly disclose wherein the method further comprises: receiving a request that includes an identification of the user role from a client device; identifying the user profile associated with the user role in response to the request that includes the identification of the user role; and causing display of a user identifier associated with the user profile at the client device in response to the receiving the request that includes the identification of the user role.
Hughes discloses receiving a request that includes an identification of the user role from a client device (Hughes: fig 12-15, [0084-91]: section “Managing availability” workers may search for shifts using preference setting (identification of the user role(s)) or by direct query and worker may complete form with shift preferences such that system will communicate notifications when shifts matching her preferences are identified [0084-85];
fig 10-11, 17-21, [0070; 92-93]: section “Posting Shifts”: if shift recurring (e.g. a particular date/time will be repeatedly need to be filled), or wishes to constrain to a few set rate/skill/experience profiles, user can create and configure “Quick Add” (identification of user role(s)) having variable fields preset and stored for later … for example, user can indicate a short name for a shift (e.g. ER Triage AM) (identification of user role(s)), a description, and start and end times [0092-93] and hiring entities may view information about workers and professionals registered to participate in the marketplace and may save search settings (criteria) for future shift requests as “Quick Add” to initiate a shift with a certain worker (role) and posts the shift(s) such that all qualifying workers (roles) may be considered to fill the shift [0070] and see fig 17-18 (fig 17-18 given above – annotated by examiner);
identifying the user profile associated with the user role in response to the request that includes the identification of the user role (Hughes: fig 12-15, [0084-91]: worker may complete form with shift preferences such that system will communicate notifications when shifts matching her preferences are identified (identifying the user profile associated with the user role …) [0084-85] … following a manual or automated search and match search results may be displayed to worker (in response to the request that includes the identification of the user role), for example, short description of the position(s) (role(s)), description of skills needed, name and location of facilit(ies), date of shift(s), start time(s), the rate and a response button (e.g. bid, reject) and worker may request list that do not conflict with confirmed shifts [0086-87]; 
fig 10-11, 17-21, [0070; 92-93]: section “Posting Shifts”: shift form includes information similar to the Quick Add form and allows use of Quick Add to complete some or all of the information for creating new shift request and/or saving information as a Quick Add (user profile associated with the user role) and if Quick Add selected (identifying the user profile associated with the user role in response to the request), Quick Add information populates the form with some or all fields previously entered when Quick Add defined (includes the identification of the user role) [0097] and … for example, user can indicate a short name for a shift (e.g. ER Triage AM) (identification of user role(s)), a description, and start and end times (includes the identification of the user role) [0092-93]  and see fig 17-18 (fig 17-18 given above – annotated by examiner); and
causing display of a user identifier associated with the user profile at the client device in response to the receiving the request that includes the identification of the user role (Hughes: fig 12-15, [0084-91]: worker may complete form with shift preferences such that system will communicate notifications when shifts matching her preferences are identified (identifying the user profile associated with the user role …) [0084-85] … following a manual or automated search and match search results may be displayed to worker (causing display of a user identifier associated with the user profile in response to the request that includes the identification of the user role), for example, short description of the position(s) (role(s)), description of skills needed, name and location of facilit(ies), date of shift(s), start time(s), the rate and a response button (e.g. bid, reject) and worker may request list that do not conflict with confirmed shifts [0086-87];
fig 10-11, 17-21, [0092-93; 109-110]: section “Posting Shifts”: and when a shift is posted, matches are identified and stored and workers who qualify may be notified by the system’ messaging and/or by the workers’ selected notification method and results displayed when user logs in [0101] and fig 19, a hiring entity may view status of shifts entered by selecting day or date range  and presented with a list of workers who responded to for each shift and may include details, e.g. workers’ ratings (e.g. reliability, professionalism, composite) (associated with user profile) [0109-110] and see fig 10-11 given above – annotated by examiner)).
Pinard Podgurny, Mehra and Hughes are analogous art because they are from the same field of endeavor with respect to role-based routing.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hughes into the method by Pinard Podgurny and Mehra.  The suggestion/motivation would have been to allow users to register as users of systems and indicate which role(s) they will assume and to indicate general preferences regarding types of work and, for example, for an entity that is a health care facility, hospital or private party, a default account manager (role) may have full access and may be used to assign one or more roles for other accounts … and a shift supervisor may be responsible for direct oversight of nurses and see example table 1 (Hughes: [0045; 67]).
As to claim 11, see similar rejection to claim 4 where the system is taught by the method.
As to claim 8, see similar rejection to claim 4 where the device is taught by the method.
Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0272312 A1 to Pinard et al. (“Pinard”) in view of U.S. Patent Publication No. 2014/0095236 A1 to Podgurny et al. (“Podgurny”), U.S. Patent Publication No. 2016/0125156 A1 to Mehra et al. (“Mehra”), U.S. Patent No. 2008/0027783 A1 to Hughes et al. (“Hughes”) and further in view of U.S. Patent Publication No. 2019/0340554 A1 to Dotan-Cohen et al. (“Dotan-Cohen”).
As to claim 5, Pinard Podgurny and Mehra disclose the method of claim 4.
For motivation, see rejection of claim 1.
Pinard did not explicitly disclose receiving a request that includes an identification of the duration.
Dotan-Cohen discloses receiving a request that includes an identification of the duration (Dotan-Cohen: fig 1-6, [0008-217]: history determiner 262 can identify times a user having one or more particular roles worked on or will work on a project and expose it to users and this could include generating a summary of projects and time over a user-specified (receiving request that includes) time period (e.g. weekly, monthly, daily) for one or more particular roles (see with [0180] - receiving a request that includes an identification of the duration) [0172] … a user may view (receiving request that includes) aspects of information from his or her project or role models may be displayed or made accessible via interface manager 260 and presentation component 220 and, for instance, models of other users profiles and/or aggregated models may be generated for display … moreover, complementary or shadow calendar for one or more users, based on associations between projects and time slots (an identification of the duration), may be displayed to one or more users [0180] …).
Pinard Podgurny, Mehra, Hughes and Dotan-Cohen are analogous art because they are from the same field of endeavor with respect to role-based routing.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Dotan-Cohen into the method by Pinard Podgurny, Mehra and Hughes.  The suggestion/motivation would have been to provide repository of role associations to users and/or engagement level of users to schedule or reschedule and rank entities for particular users, such as for display to a user and/or to determine whether to notify or alert particular users (Dotan-Cohen: [0007]).
As to claim 6, Pinard Podgurny, Mehra, Hughes and Dotan-Cohen disclose receiving a search request from a client device associated with the user profile during the duration (Dotan-Cohen: fig 1-6, [0008-217]: history determiner 262 can identify times a user having one or more particular roles worked on or will work on a project and expose it to users (receiving a search request from a client device) and this could include generating a summary of projects and time over a user-specified time period (e.g. weekly, monthly, daily) for one or more particular roles (see with [0180] - associated with the user profile during the duration) [0172] … a user may view (a search request from a client device) aspects of information from his or her project or role models (associated with the user profile)  may be displayed or made accessible via interface manager 260 and presentation component 220 (receiving a search request from a client device associated with the user profile) and, for instance, models of other users profiles and/or aggregated models may be generated for display (associated with other user profiles) … moreover, complementary or shadow calendar for one or more users, based on associations between projects and time slots (associated with the user profile during the duration), may be displayed to one or more users [0180] …), 
the search request including a search criteria (Dotan-Cohen: fig 1-6, [0008-217]: … as an example, users may provide search criteria specifying a particular role(s) and item ranker may analyze project repositories to rank the users by similarity to particular roles (e.g. using confidence scores above) or associate user with particular roles in advance and return one or more users that satisfy the search criteria [0178]);
generating a set of search results based on the search criteria and the user role associated with the user profile during the duration (Dotan-Cohen: fig 1-6, [0008-217]: history determiner 262 can identify times a user having one or more particular roles worked on or will work on a project and expose it to users and this could include generating a summary of projects and time over a user-specified time period (e.g. weekly, monthly, daily) for one or more particular roles (see with [0178; 180] - generating a set of search results based on the search criteria and the user role associated with the user profile during the duration) [0172] … a user may view aspects of information from his or her project or role models (user role associated with the user profile)  may be displayed or made accessible via interface manager 260 and presentation component 220 (see with [0178; 180] - generating a set of search results based on the search criteria and the user role associated with the user profile during the duration) and, for instance, models of other users profiles and/or aggregated models may be generated for display (associated with other user profiles) … moreover, complementary or shadow calendar for one or more users, based on associations between projects and time slots, may be displayed to one or more users (see with [0172; 178] - generating a set of search results based on the search criteria and the user role associated with the user profile during the duration) [0180] …); and
causing display of the set of search results at the client device (Dotan-Cohen: fig 1-6, [0008-217]: … as an example, users may provide search criteria specifying a particular role(s) and item ranker may analyze project repositories to rank the users by similarity to particular roles (e.g. using confidence scores above) or associate user with particular roles in advance and return one or more users that satisfy the search criteria (see with [0172; 180] - causing display of the set of search results at the client device) [0178]).
For motivation, see rejection of claim 5.
As to claims 12-13, see similar rejection to claims 5-6, respectively, where the system is taught by the method.
As to claims 19-20, see similar rejection to claims 5-6, respectively, where the device is taught by the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455